EXHIBIT 10.2


TIME VESTED RESTRICTED  STOCK  AWARD

 

Non-transferable

 

G R A N T  T O

 

Name of Grantee

(“Grantee”)

 

by Superior Essex Inc. (the “Company”) of

 [Insert number of shares] shares of its common stock, $0.01 par value (the
“Shares”)

 

pursuant to and subject to the provisions of the Superior Essex Inc. 2005
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following pages (the “Terms and Conditions”).

 

Unless vesting is accelerated in accordance with the Plan, the Shares shall vest
(become non-forfeitable)  in accordance with the following schedule:

 

[Date] [Continuous Service as an Employee after Grant Date]

 

Percent of Shares Vested

 

Year

 

 

 

Year

 

 

 

Year

 

 

 

 

IN WITNESS WHEREOF, Superior Essex Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed as of the grant
date set forth below.

 

 

SUPERIOR ESSEX INC.

 

 

 

 

By:

 

 

Its: Authorized Officer

 

 

 

 

Accepted by Grantee: 

 

 

 

 

 

Grant Date:

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1.  Grant of Shares.  The Company hereby grants the Shares to the Grantee,
subject to the restrictions and the other terms and conditions set forth in the
Superior Essex Inc. 2005 Incentive Plan (the “Plan”) and in this award agreement
(this “Certificate”).  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.

 

2.  Restrictions.  The Shares are subject to each of the following
restrictions.  “Restricted Shares” mean those Shares that are subject to the
restrictions imposed hereunder which restrictions have not then expired or
terminated.  Restricted Shares may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered.  Any attempted sale,
transfer, exchange, assignment, pledge, hypothecation or other encumbrance of
the Restricted Shares in violation of this Agreement shall be void and of no
effect and the Company shall have the right to disregard the same on its books
and records and to issue “stop transfer” instructions to its transfer agent.  If
Grantee’s employment with the Company or any Affiliate terminates for any reason
other than as set forth in paragraph (b), (c) or (d) of Section 3 hereof, then
Grantee shall forfeit all of Grantee’s right, title and interest in and to the
Restricted Shares, and as of the date of employment termination, such Restricted
Shares shall revert to the Company.  The restrictions imposed under this Section
shall apply to all shares of the Company’s Common Stock or other securities
issued with respect to Restricted Shares hereunder in connection with any
merger, reorganization, consolidation, recapitalization, stock dividend or other
change in corporate structure affecting the Common Stock.

 

3.  Expiration and Termination of Restrictions.  The Shares will vest and become
non-forfeitable on the earliest to occur of the following (the “Vesting Date”):

 

[Bracketed Clauses Included in Individual Awards

At Discretion of Committee]

 

(a)    As to the percentages of the Shares specified on the front hereof, on the
dates specified, or

(b)   [Termination of Grantee’s employment by reason of death, Disability or
Retirement, or]

(c)    [Termination of Grantee’s employment by the Company without Cause or by
Grantee for Good Reason within [six months][one year] after a Change in Control;
or]

(d)   Termination of Grantee’s employment under any other circumstances if and
to the extent provided in an employment agreement, consulting agreement, change
in control agreement or similar agreement in effect between the Company or an
Affiliate and Grantee.

 

For purposes of this Certificate, “Good Reason” shall have the meaning assigned
such term in Grantee’s Change of Control or Employment Agreement with the
Company, as in effect on the date hereof, as the same may be amended from time
to time, or any successor employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate and Grantee at the time of determination that defines “good  reason”
(or words of like import).

 

4.  Delivery of Shares.  The Restricted Shares will be registered in the name of
Grantee as of the Grant Date and will be held by the Company during the
Restricted Period in certificated or uncertificated (book-entry) form.  If a
certificate for Restricted Shares is issued during the Restricted Period with
respect to such Shares, such certificate shall be registered in the name of
Grantee and shall bear a legend in substantially the following form:

 

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award certificate between the registered owner
of the shares and Superior Essex Inc.  Release from such terms and conditions
shall be made only in accordance with the provisions of such agreement, copies
of which are on file in the offices of Superior Essex Inc.”

 

Stock certificates for the Shares, without the first above legend, shall be
delivered to Grantee or Grantee’s designee upon request of Grantee after the
expiration of the Restricted Period, but delivery may be postponed for such
period as may be required for the Company with reasonable diligence to comply if
deemed advisable by the Company, with registration requirements under the
Securities Act of 1933, listing requirements under the rules of any stock
exchange, and requirements under any other law or regulation applicable to the
issuance or transfer of the Shares.

 

5.  Voting and Dividend Rights.  Grantee, as beneficial owner of the Shares,
shall have full voting and dividend rights with respect to the Shares from and
after the Grant Date (i.e., throughout the Restricted Period).  If Grantee
forfeits any rights

--------------------------------------------------------------------------------


 

he or she may have under this Certificate in accordance with Section 2, Grantee
shall no longer have any rights as a stockholder with respect to the Restricted
Shares or any interest therein and Grantee shall no longer be entitled to
receive dividends on such stock.

 

6.  Changes in Capital Structure.  In the event of a corporate event or
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the Committee may adjust this award to preserve the
benefits or potential benefits of this award. Without limiting the foregoing, in
the event of a subdivision of the outstanding Common Stock (stock-split), a
declaration of a dividend payable in Common Stock, or a combination or
consolidation of the outstanding Common Stock into a lesser number of shares,
the Shares then subject to this Certificate shall automatically be adjusted
proportionately.

 

7.  No Right of Continued Employment.  Nothing in this Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s employment at any time, nor confer upon Grantee any right to
continue in the employ of the Company or any Affiliate.

 

8.  Payment of Taxes.  Upon issuance of the Shares hereunder, Grantee may make
an election to be taxed upon such award under Section 83(b) of the Code. 
Grantee will, no later than the date as of which any amount related to the
Shares first becomes includable in Grantee’s gross income for federal income tax
purposes, pay to the Company, or make other arrangements satisfactory to the
Committee regarding payment of, any federal, state and local taxes of any kind
required by law to be withheld with respect to such amount.  The Committee
hereby approves Grantee’s surrender to the Company of a number of Shares from
this award as necessary to pay the minimum applicable withholding tax
obligation.  The obligations of the Company under this Certificate will be
conditional on such payment or arrangements, and the Company, and, where
applicable, its subsidiaries will, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.

 

9.  Amendment.  The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Shares hereunder had expired) on the date
of such amendment or termination.

 

10.  Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Certificate, and this Certificate shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate , the provisions of the Plan shall be controlling and determinative.

 


11. NOTICE.  ANY NOTICE OR COMMUNICATION GIVEN HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED IN PERSON, OR BY UNITED
STATES MAIL, TO THE APPROPRIATE PARTY AT THE ADDRESS SET FORTH BELOW (OR SUCH
OTHER ADDRESS AS THE PARTY SHALL FROM TIME TO TIME SPECIFY): IF TO THE COMPANY,
TO: SUPERIOR ESSEX INC., 150 INTERSTATE NORTH PARKWAY, ATLANTA, GEORGIA 30339;
ATTENTION: CORPORATE SECRETARY. NOTICES TO THE PARTICIPANT WILL BE DIRECTED TO
THE ADDRESS OF THE PARTICIPANT THEN CURRENTLY ON FILE WITH THE COMPANY.

--------------------------------------------------------------------------------


 